


TWENTY- NINTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Twenty-Ninth Amendment to Employment Agreement is made and entered into as
of January 1, 2015, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Thomas Martin ("Executive").


Recitals


A)
On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)
Said Employment Agreement has been amended on twenty-eight prior occasions;



C)
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

Agreement


1.    Section 2.1 of the Agreement which provides:


2.1     Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $364,140 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.
 
is hereby amended, effective January 1, 2015, to provide as follows:


2.1    Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $375,064 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.




2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.





Executed in San Diego, California, as of the date first written above.




EXECUTIVE                            EMPLOYER
PriceSmart, INC.


Thomas Martin                    By: ______________________                
Name:     Jose Luis Laparte    


Its:     CEO and President    




